            Case 2:20-cv-00534-RSM Document 11 Filed 09/30/20 Page 1 of 3




 1                                                       THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE
10

11
     JENNIFER VIERA,                                              NO. 2:20−cv−00534−RSM
12                                   Plaintiff,                   JOINT STIPULATION TO EXTEND
                                                                  INITIAL EXPERT DISCLOSURE
13                        vs.
                                                                  DEADLINE AND PROPOSED ORDER
     STATE FARM MUTUAL AUTOMOBILE                                 RE SAME
14
     INSURANCE COMPANY, a Foreign
                                                                  NOTED FOR CONSIDERATION:
15   Corporation,
                                                                  September 30, 2020
                                     Defendant.
16
                                                                  (Same Day Motion)
17                                                                Without Oral Argument
18

19                                                      STIPULATION

20            COME NOW the parties herein, by and through their attorneys of record, and request the

21   Court enter an Order extending the deadline for “ Disclosure of expert testimony under FRCP

22   26(a)(2)” from its current date of October 21, 2020 to November 15, 2020.

23            The primary reasons for the requested continuance are that (1) the soonest that plaintiff

24   has time off from work to submit to a medical examination by defendant’s medical expert is

25

     JOINT STIPULATION TO EXTEND INITIAL EXPERT
     DISCLOSURE DEADLINE AND PROPOSED ORDER RE                           WAKEFIELD & KIRKPATRICK, PLLC
                                                                         A T T O R N E Y S      A T    L A W
     SAME - 1                                                            17544 MIDVALE AVENUE NORTH, SUITE 307
     (Case No. 2:20−cv−00534−RSM)                                        SHORELINE, WA 98133
                                                                         (206) 629-2120 FAX (206) 629-2120

     1070.145/Viera C20-634 stip order ext expert ddl
            Case 2:20-cv-00534-RSM Document 11 Filed 09/30/20 Page 2 of 3




 1   late October 2020 (the exam is tentatively scheduled for October 27, 2020) and (2) plaintiff’s

 2   claims-handling expert requires more time to complete his report.

 3            DATED this 30th day of September, 2020.

 4                                                      WAKEFIELD & KIRKPATRICK, PLLC

 5

 6
                                                        By s/ Dan Kirkpatrick
 7                                                        Dan Kirkpatrick                WSBA #38674
                                                          WAKEFIELD & WAKEFIELD, PLLC
 8                                                        17544 Midvale Ave N, Suite 307
                                                          Shoreline, WA 98133
 9                                                        T:(206) 629-5489
                                                          F:(206) 629-2120
10
                                                          E-mail: dkirkpatrick@wakefieldkirkpatrick.com
11                                                        Attorneys for State Farm

12                                                      PAULEY LAW GROUP, PLLC

13

14
                                                        By s/ Dan Kirkpatrick for Ryan Pauley per email
15                                                      dated September 30, 2020
                                                           Ryan Pauley                     WSBA #40625
16                                                         PAULEY LAW GROUP, PLLC
                                                           1001 4th Ave Ste 3200
17                                                         Seattle, WA 98154
                                                           (206) 684-9454
18
                                                           rpauley@pauleylawgroup.com
19                                                         Attorneys for Jennifer Viera

20

21

22

23

24

25

     JOINT STIPULATION TO EXTEND INITIAL EXPERT
     DISCLOSURE DEADLINE AND PROPOSED ORDER RE                           WAKEFIELD & KIRKPATRICK, PLLC
                                                                         A T T O R N E Y S      A T    L A W
     SAME - 2                                                            17544 MIDVALE AVENUE NORTH, SUITE 307
     (Case No. 2:20−cv−00534−RSM)                                        SHORELINE, WA 98133
                                                                         (206) 629-2120 FAX (206) 629-2120

     1070.145/Viera C20-634 stip order ext expert ddl
            Case 2:20-cv-00534-RSM Document 11 Filed 09/30/20 Page 3 of 3




 1

 2
                                                        ORDER
 3
              THIS MATTER came on for hearing before the Court on “Joint Stipulation Extend
 4
     Initial Expert Disclosure Deadline” and the Court, being fully advised in the premises, does
 5
     hereby
 6
              ORDER, ADJUDGE AND DECREE that “Joint Stipulation Extend Initial Expert
 7
     Disclosure Deadline” is GRANTED and the deadline for “ Disclosure of expert testimony under
 8
     FRCP 26(a)(2)” is moved from its current date of October 21, 2020 to November 15, 2020.
 9
              Dated this 30th day of September, 2020.
10

11

12

13                                                      RICARDO S. MARTINEZ
                                                        CHIEF UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

     JOINT STIPULATION TO EXTEND INITIAL EXPERT
     DISCLOSURE DEADLINE AND PROPOSED ORDER RE                        WAKEFIELD & KIRKPATRICK, PLLC
                                                                      A T T O R N E Y S      A T    L A W
     SAME - 3                                                         17544 MIDVALE AVENUE NORTH, SUITE 307
     (Case No. 2:20−cv−00534−RSM)                                     SHORELINE, WA 98133
                                                                      (206) 629-2120 FAX (206) 629-2120

     1070.145/Viera C20-634 stip order ext expert ddl
